Citation Nr: 1512208	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  13-03 533A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date prior to October 30, 2006, for the grant of service connection for posttraumatic stress disorder (PTSD) with depression.

2.  Entitlement to an evaluation in excess of 50 percent for the service-connected PTSD with depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, her spouse, and her mother



ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to October 1990 and from November 1990 to August 1991. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2015, the Veteran testified at a videoconference hearing held at the RO before the undersigned.  A transcript of the hearing is associated with the record.

At the Veteran's hearing, the issue of whether a timely notice of disagreement was filed with the portion of a May 2007 rating decision granting service connection for migraine headaches and awarding an evaluation of 10 percent effective October 30, 2006.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of entitlement to an increased evaluation for PTSD with depression is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

During the January 2015 Board hearing, the Veteran withdrew her appeal pertaining to her claim of entitlement to an effective date prior to October 30, 2006, for the grant of service connection for PTSD with depression.
CONCLUSION OF LAW

The criteria for withdrawal of the appeal pertaining to the claim of entitlement to an effective date prior to October 30, 2006, for the grant of service connection for PTSD with depression, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  During the January 2015 Board hearing, the Veteran withdrew her appeal pertaining to her claim of entitlement to an effective date prior to October 30, 2006, for the grant of service connection for PTSD with depression.  Hence, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the issue, and it is dismissed.


ORDER

The claim for an effective date prior to October 30, 2006 for the grant of service connection for PTSD with depression is dismissed.


REMAND

During the January 2015 Board hearing, the Veteran testified that she missed work from October 2014 to January 2015.  During this period she was evaluated on an outpatient basis for her service-connected PTSD with depression at the VA Medical Center (VAMC) in Tuscaloosa, Alabama.  These records are not in the file and a remand is necessary to obtain them.  The Veteran's last VA examination pertaining to her service-connected PTSD with depression was in April 2011.  A remand is also necessary to provide the Veteran with a contemporaneous examination to determine the current level of severity of the service-connected PTSD with depression.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran in order to have her identify all medical treatment she has received for her service-connected PTSD and depression, including treatment records from the VAMC in Tuscaloosa, Alabama, dated from October 2014 to January 2015.  

With the Veteran's assistance, copies of all outstanding treatment records then should be obtained and associated with the record.  

2.  After the above development, schedule the Veteran for a VA examination to determine the current level of severity of her service-connected PTSD with depression.

3.  After completing all indicated development, readjudicate the claim for an increased evaluation for PTSD with depression in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


